DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-3 and 18 are amended.
Claims 9-11 are cancelled.
Claims 19-21 are new.

Allowable Subject Matter
Claims 1-8 and 12-21 are allowed.
The following is an Examiner’s statement of reasons for allowance: 
Claim 1 recites, A magnetic and electrical circuit element, comprising: 
a group of identical magnetic-flux-conducting posts placed equidistant between two continuous magnetic flux conductive plates, each plate shaped to ensure a continuous flow of magnetic field successively through adjacent magnetic-flux-conductive posts:
a multi-layer structure formed with an electrically-conductive material, said multi-layer structure including multiple layers forming a stack of layers along a length of the posts, said multi-layer structure configured as primary and secondary windings of a transformer; 
the primary winding is embedded in the multi-layer structure and wound around the magnetic-flux-conducting posts in such a way that a magnetic field induced in each of the magnetic-flux-conducting posts has a magnetic field polarity opposite to a polarity of the respective magnetic field of the magnetic-flux-conducting post adjacent the respective magnetic-flux-conducting post; 
around each of the magnetic-flux-conducting posts, there are a respective two of the secondary windings each of which is connected to a semiconductor device; wherein the two semiconductor devices are placed on the multi-layer structure between adjacent posts; and  
at least one of the two semiconductor devices surrounding each of the magnetic-flux-conducting posts conducts regardless of the polarity of the current flowing through the secondary winding.
Claim 12 recites, a magnetic and electrical circuit element, comprising: 
at least two identical inner posts placed in a line, and at least two outer posts placed in the line outside of the inner posts, flanking the inner posts in the line; 
the inner and outer posts each have a cross-section, wherein the cross-section of 
the outer posts ranges from half of to equal to the cross-section of the inner posts; 
a multi-layer structure formed with an electrically-conductive material, said multi-layer structure including multiple layers forming a stack of layers along a length of the posts, said multi-layer structure configured as primary and secondary windings of a transformer; 
the primary winding is embedded in the multi-layer structure and wound around the inner posts in such a way that the magnetic field induced in each of the inner posts has a magnetic field polarity opposite to a polarity of the respective magnetic field of the post adjacent the respective inner post; 
around each of the inner posts, there is a secondary winding connected to a 
semiconductor device; 
the inner and outer posts are connected magnetically together by two continuous 
magnetic-flux-conducting plates, each shaped to ensure a continuous flow of the magnetic field successively through adjacent inner and outer posts; and 
42a current flowing through the secondary windings cancels the magnetic field induced in the inner posts by the current flowing through the primary winding.  

Claim 17 recites, a magnetic circuit element, comprising: 
at least two identical inner posts placed in a line, and at least two outer posts placed in the line outside of the inner posts, flanking the inner posts in the line; 
the inner and outer posts each have a cross-section, wherein the cross-section of the outer posts ranges from half of to equal to the cross-section of the inner posts; 
a multi-layer structure formed with an electrically-conductive material, said multi-layer structure including multiple layers forming a stack of layers along a length of the posts, said multi-layer structure configured as windings of an inductive element; 
the inductive element winding is embedded in the multi-layer structure and wound around the inner posts in such a way that the magnetic field induced in each of the inner posts has a magnetic field polarity opposite to a polarity of the respective magnetic field of the post adjacent the respective inner post; and 
the inner and outer posts are connected magnetically together by two continuous 
magnetic-flux-conducting plates, each shaped to ensure a continuous flow of the magnetic field successively through adjacent inner and outer posts. 

The most relevant prior art references are as follows:
(i) Chandrasekaran (US 20050024179 A1) teaches that a matrix integrated magnetics (MIM) "Extended E" core in which a plurality of outer legs are disposed on a base and separated along a first outer edge to define windows there between.  A center leg is disposed on the top region of the base and separated from the outer legs to define a center window.  The center leg is suitably positioned along a second outer edge opposite the first or between outer legs positioned along opposing outer edges.  A plate is disposed on the outer legs opposite the base (see Fig. 2a and Abstract).
(ii) Vinciarelli (US 20050110606 A1) teaches that the transformer comprises secondary windings 20, 21, a primary winding 24, and two pairs of permeable first and second magnetic core pieces 25, 27, respectively.  FIG. 4 shows a sectional side view (through the section labeled AA in FIG. 3) of the constructed transformer.  The windings 20, 21, 24 may be etch patterns on surfaces of a printed circuit board ("PCB") and the windings 20 and 21 may be separated from the winding 24 by non-conductive substrate material 40 (FIG. 4).  For clarity, the non-conductive substrate 40 is not shown in FIG. 3 (see Fig. 3; para 0027).
(ii) Sano (US 20080024255 A1) teaches that both the center cores 306, 307 and the side cores 308, 309 are mounted on the one planar core 305, alternatively, the center cores 306, 307 alone may be mounted on the planar core 305 and the side cores 308, 309 may be mounted on the other planar core 304.  In that case, the planar core 305 and the center cores 306, 307 are formed as a single integrated unit by sintering, or the like, magnetic powder such as ferrite, and the side cores 308, 309 and the planar core 304 are similarly formed as a single integrated unit by sintering, or the like, magnetic powder such as ferrite (see Fig. 8; para 0138).
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. A list of pertinent prior art is attached in form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kazi Hossain whose telephone number is 571-272-8182.  The examiner can normally be reached on Monday-Thursday from Monday to Thursday 8:00 AM to 4:30 PM (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ismail Shawki can be reached on 571-272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-1990.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAZI HOSSAIN/
Examiner, Art Unit 2837

/SHAWKI S ISMAIL/Supervisory Patent Examiner, Art Unit 2837